         Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 DAVID TOREN,

              Plaintiff,

         v.                                             Case No. 16-cv-1885 (RJL)

 THE FEDERAL REPUBLIC OF GERMANY,

              Defendant.


    PLAINTIFF’S MOTION TO LIFT STAY AND SUPPORTING MEMORANDUM

       Plaintiff David Toren moves to lift the stay imposed by the Court’s July 9, 2018 Minute

Order pending the outcome of two relevant appeals in the D.C. Circuit, Philipp v. Federal

Republic of Germany (D.C. Cir. Nos. 17-7064, 17-7117) and Simon v. Republic of Hungary

(D.C. Cir. No. 17-7146). The D.C. Circuit has now decided both cases and squarely rejected the

prudential exhaustion and forum non conveniens arguments that Defendant the Federal Republic

of Germany asserts in its pending motion to dismiss Mr. Toren’s claims.

       Although the mandate has not yet issued in these appeals, Mr. Toren submits that, under

the circumstances, the Court should now proceed to adjudicate Germany’s motion to dismiss.

Two panels of the Court of Appeals have emphatically held that there is no prudential exhaustion

requirement, and the Court of Appeals has also made clear it is the defendant’s heavy burden to

displace a Holocaust victim’s choice of forum in a case like this one. Even if the Court of

Appeals had come out differently, Germany’s motion still would fail: Germany’s motion makes

no attempt to show that there is an adequate and available remedy in the German courts, yet such

a showing is a threshold requirement for invoking both the prudential exhaustion and the forum

non conveniens doctrines.
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 2 of 9



       This is not a typical case, in which a lengthy stay causes the plaintiff no prejudice that an

award of pre-judgment interest can’t cure. Mr. Toren is a Holocaust survivor. He filed this case

over two years ago. He is now 93 years old and in poor health. And as the panel in Simon

explained, the United States has a “compelling” interest and a “moral imperative” to support the

efforts of Holocaust victims to have their day in court “and to do so in their remaining lifetimes.”

Simon, Slip Op. 28-29. Any further delay presents the real risk that Mr. Toren will never have

the opportunity to vindicate his rights against Germany.

       Plaintiff sought Germany’s consent to this motion and invited Germany to file a joint

status report with the Court addressing the relevance of the two recent D.C. Circuit opinions.

Germany declined that invitation and objects to the lifting of the stay.

I.     STATUS OF THE LITIGATION

       Mr. Toren filed this case on September 20, 2016 to recover damages for artwork and

other property that Germany stole from his family as part of its genocidal campaign against the

Jews. Germany refused to accept service of process through the normal procedures of the Hague

Convention, forcing Mr. Toren to effect service via diplomatic channels on September 22, 2017,

a year after filing the complaint. See DE # 9. Mr. Toren filed an Amended Complaint on

January 26, 2018 (DE # 17), which Defendant moved to dismiss on February 8, 2018 (DE # 19).

Among its arguments, Germany urged that the Court should adopt a “prudential exhaustion”

requirement which would require Mr. Toren to pursue his claims in German courts first, and that

his claims should be dismissed in any event under the doctrine of forum non conveniens. The

parties have fully briefed the motion to dismiss. See DE ## 23, 24 (Plaintiff’s opposition and

Defendant’s reply).




                                                 2
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 3 of 9



       In the meantime, Mr. Toren sought to take his own deposition to preserve his testimony

in the event he is unavailable to testify at trial. Defendant refused to agree to the deposition,

asserting a jurisdictional objection, thus forcing Mr. Toren to move to compel it. On March 5,

2018, this Court ordered the deposition to proceed. The parties completed the deposition at Mr.

Toren’s home in New York, on April 10, 2018.

       On July 9, 2018, this Court sua sponte stayed this case “pending the outcome” of two

appeals in the D.C. Circuit: Simon v. Republic of Hungary (D.C. Cir. No. 17-7146) and Philipp v.

Federal Republic of Germany (D.C. Cir. Nos. 17-7064, 17-7117). The Court directed the parties

to file a joint status report within fourteen days of the issuance of the mandate in both cases. The

D.C. Circuit has now issued opinions in both of those cases, ruling in the plaintiffs’ favor on all

relevant issues. Though the mandate has not issued in either case—and may not issue for some

time—for the reasons set forth below Mr. Toren submits that it is appropriate to lift the stay and

adjudicate his motion to dismiss now.

II.    THE D.C. CIRCUIT’S OPINIONS IN PHILIPP AND SIMON SUPPORT DENIAL
       OF DEFENDANT’S PENDING MOTION TO DISMISS

       Defendant’s motion to dismiss makes three arguments: (1) that the so-called doctrine of

 “prudential exhaustion” required Mr. Toren to file this lawsuit in Germany; (2) that the doctrine

 of forum non conveniens requires dismissal; and (3) that the Court lacks jurisdiction under the

 Foreign Sovereign Immunity Act’s (“FSIA”) expropriation exception, 28 U.S.C. § 1605(a)(3).

 The D.C. Circuit issued its opinions in Philipp on July 10, 2018 (see 894 F.3d 406) and in

 Simon on December 28, 2018, copies of which are appended as Exhibits A and B. Together

 with the other authorities cited in Mr. Toren’s opposition (DE # 23), these new opinions require

 denial of Defendant’s motion.




                                                 3
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 4 of 9



        1. Prudential exhaustion. In both Philipp and Simon, the Court of Appeals held that the

doctrine of prudential exhaustion has “no anchor in the FSIA” and “lacks any pedigree in

domestic or international common law.” Simon, Slip. Op. 14; see Philipp, 894 F.3d 414-16.

Here, Defendant argues that the Amended Complaint should be dismissed based on this doctrine,

and relies at length on the district court’s ruling in Simon. See MTD 9-11. Now that two

separate D.C. Circuit panels have held that that the FSIA “leaves no room” for any arguments

based on prudential exhaustion (Philipp, 406 F.3d at 416), Defendant’s invocation of that

doctrine should be rejected.

        In any event, even if such a defense were available in some FSIA cases, Mr. Toren’s

opposition sets forth why it has no application in this case. See Pl. Opp. 30-34. Exhaustion is

not required where it would be futile, and exhaustion here would be just that: as the Amended

Complaint sets forth, in German courts, “general civil law causes of action . . . cannot be brought

against Defendant for Nazi-era crimes.” AC ¶¶ 93, 122. Rather, in Germany, such claims must

be brought under “specific restitution and compensation regimes” that “expired decades ago.”

AC ¶¶ 93, 122. Defendant does not contest those allegations, or otherwise carry its burden of

showing (contrary to explicit German law) that German domestic remedies are “available,

effective, and not futile.” Sarei v. Rio Tinto, PLC, 550 F.3d 822, 832 (9th Cir. 2008) (Alien Tort

Statute case); cf. DOE VIII v. Exxon Mobil Corp., 654 F.3d 11, 64 (D.C. Cir. 2011), vacated on

other grounds, 527 F. App’x 7 (D.C. Cir. 2013) (adopting Sarei’s reasoning). Thus, even if the

Court of Appeals had come out differently on whether prudential exhaustion is an available

defense in FSIA cases generally, Defendant’s invocation of that defense should still be rejected

here.




                                                4
           Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 5 of 9



         2. Forum non conveniens. Defendant’s motion to dismiss also relies at length on the

district court’s ruling in Simon to support its argument for dismissal based on the doctrine of

forum non conveniens. See MTD 11-13. The Court of Appeals has now reversed the district

court on that issue too, holding that a plaintiff’s choice of forum should prevail, unless the

defendant can carry its “heavy burden” of showing that some other court is “the strongly

preferred location for the litigation.” Simon, Slip Op. 16-17 (emphasis in original). And, as the

Court of Appeals made clear, that burden is a difficult one for defendants in Holocaust cases to

satisfy, particularly in cases brought in the United States by United States citizens. See Slip Op.

15-31.

         Here, Plaintiff David Toren’s choice to litigate in this Court should be respected for the

same reasons as that of the Simon plaintiffs. Mr. Toren is a United States citizen with “a weighty

interest” in “seeking justice in [his country’s] own courts.” Slip Op. 18. By contrast, Germany

“is not home to any identified plaintiff,” “has not been shown to be the source of governing law,”

and “is not the only location of material amounts of evidence”—much of which is located in

Poland or is already available in the United States in digitized form. Slip Op. 3; see Pl. Opp. 37-

39. The United States has a “compelling” interest and a “moral imperative” to support the

efforts of Holocaust victims, particularly those who are its citizens, to obtain justice and

compensation “and to do so in their remaining lifetimes.” Slip. Op. 28-29 (internal quotation

marks omitted). Further, the United States’ interest in providing a forum is not at “cross-

purposes” with Germany’s own interests, because allowing this case to proceed here “will in no

way impair [Germany’s] ability to use th[e] same evidence to provide reparations and

remediation . . . of its own accord.” Slip Op. 27. For all these reasons, in addition to those set




                                                 5
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 6 of 9



forth in Mr. Toren’s opposition, the Court should reject Defendant’s forum non conveniens

arguments.

       In any event, even if the Court of Appeals had not held that the district court had abused

its discretion in Simon, this Court should still reject Germany’s forum non conveniens argument.

As set forth in Mr. Toren’s opposition, a defendant invoking forum non coveniens must make a

threshold showing that its preferred forum is available and adequate to adjudicate the plaintiff’s

claims; because the showing is a threshold one, it must be made before the Court even proceeds

to the balancing of the public and private factors at issue in Simon. See Pl. Opp. 37-39. Here,

unlike in Simon (see id. at 36 n.11), Germany has submitted no evidence or case-specific analysis

whatsoever to meet its threshold burden.        See id. at 37-39.     The failure is all the more

remarkable, in light of the Amended Complaint’s explicit allegations that German courts are not

available or adequate to hear Mr. Toren’s claims. See AC ¶¶ 93, 122. For that reason, the Court

should reject Germany’s forum non conveniens arguments.

       3. Subject matter jurisdiction. Defendant’s motion to dismiss also argues that Mr. Toren

has not adequately pled jurisdiction under the FSIA’s expropriation exception, 28 U.S.C. §

1605(a)(3). See MTD 3-9. Defendant has not contested the adequacy of Mr. Toren’s allegations

that Defendant unlawfully expropriated Mr. Toren’s family’s property as part of its genocidal

campaign against the Jews, nor his allegations that it liquidated that stolen property to raise cash.

(These allegations were supported by documentary evidence appended to the complaint). Nor

has Defendant disputed that it conducts extensive commercial activities in the United States. See

MTD 7. Instead, Defendant’s sole argument has been that Defendant’s substantial cash and

other holdings involved in commercial activities in the United States cannot plausibly be




                                                 6
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 7 of 9



considered “property exchanged for [the] property” (28 U.S.C. § 1605(a)(3)) expropriated from

Mr. Toren’s family. See MTD 7-8.

        On that issue, however, the Court of Appeals’ 2016 ruling in Simon remains controlling:

Germany has “offered no case or fact that demonstrates conclusively that the value of the

expropriated property is not traceable to [its] present day cash and other holdings” in the United

States. Simon v. Republic of Hungary, 812 F.3d 127, 147 (D.C. Cir. 2016). Accordingly,

Germany has “failed to defeat the plausibility of the plaintiffs’ claims.” Id.; see Pl. Opp. 14-17.

Nothing in either Philipp or the more recent Simon opinion undermines that prior holding.1

III.    THE COURT SHOULD LIFT THE STAY AND RULE ON DEFENDANT’S
        MOTION TO DISMISS

        On July 9, 2018, this Court stayed this case “pending the outcome of the appeals” in

Simon and Philipp. The Court directed the parties to submit a joint status report within 14 days

of the issuance of the mandate in both cases. On September 7, 2018, Defendant petitioned for

rehearing en banc in Philipp, asking the Court to revisit its ruling on prudential exhaustion. See

Case No. 17-7064, Document # 1749546. Defendant’s petition has had the effect of delaying the

issuance of the mandate in Philipp.2

        Plaintiff respectfully submits that the Court should now rule on Defendant’s pending

motion to dismiss. Between the Philipp and Simon panels, six of the ten active judges on the

Court of Appeals (Tatel, Griffith, Millett, Pillard, Wilkins, and Katsas) have now had the

opportunity to decide whether defendants in FSIA cases can invoke a comity-based doctrine of

1
  In Philipp, the plaintiffs had not pled that the expropriated property—a work of art known as the
Welfenschatz—had been sold for cash; instead, all agreed that it remained in a museum in Berlin, and so,
could not be involved in commercial activities in the United States. See Philipp, 894 F.3d at 414.
Accordingly, the Court of Appeals directed that the Federal Republic of Germany be dismissed as a
defendant. Id.
2
  The mandate in Simon would ordinarily issue on January 18, 2019, unless a petition for re-hearing is
filed. See Fed. R. App. P. 40(a), 41(b).


                                                    7
          Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 8 of 9



prudential exhaustion.        Not one—including the dissenting judge in Simon—endorsed

Defendant’s view that they can. It is therefore unlikely that the Court of Appeals would reverse

course on the two panels’ holdings that there is no such doctrine available in FSIA cases.3 And,

in any event, as explained above, even if the Court of Appeals did revisit its holdings on the

availability of an exhaustion defense in FSIA cases generally, it would still be inappropriate to

apply that requirement to dismiss this case because requiring such exhaustion would be futile, an

argument that Germany’s briefing entirely fails to address.

        As noted above, the United States has recognized a “moral imperative” to provide “some

measure of justice to the victims of the Holocaust, and to do so in their remaining lifetimes.”

Simon, Slip Op. at 29; see also id. (noting that U.S. policy towards Holocaust restitution claims

is “motivated by the twin concerns of justice and urgency”). Mr. Toren is 93 years old and hopes

to see this case resolved during his lifetime. Accordingly, he respectfully requests that the Court

lift the stay and rule on the pending motion to dismiss.




3
  Though the United States has filed an amicus brief in support of Defendant’s position for rehearing in
Philipp, that amicus brief repeats arguments that the United States had already made in the amicus brief it
filed in Simon on June 1, 2018. Thus, the views of the United States were available to the Court of
Appeals before either panel issued its opinion.


                                                    8
         Case 1:16-cv-01885-RJL Document 27 Filed 01/10/19 Page 9 of 9



                                           Respectfully submitted.


                                           /s/ Gary A. Orseck
                                           Gary A. Orseck (DC Bar No. 433788)
                                           Ariel N. Lavinbuk (DC Bar No. 982195)
                                           D. Hunter Smith (DC Bar No. 1035055)
                                           ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                           UNTEREINER & SAUBER LLP
                                           1801 K Street, N.W., Suite 411L
                                           Washington, DC 20006
                                           Telephone: (202) 775-4500
                                           Facsimile: (202) 775-4510
                                           gorseck@robbinsrussell.com

                                           Peter J. Toren (DC Bar No. 1008840)
                                           3028 Newark Street, N.W.
                                           Washington, DC 20008
                                           Telephone: (646) 623-4654
                                           ptoren@petertoren.com

                                           Counsel for Plaintiff
January 10, 2019




                                       9
